Citation Nr: 1548330	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-26 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to an effective date earlier than September 18, 2009 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran presented testimony at a Board hearing in August 2012.  A transcript of the hearing is associated with the claims folder.

In a June 2014 decision, the Board denied entitlement to an effective date earlier than September 18, 2009, for the grant of service connection for tinnitus.

The Veteran appealed the Board's denial of entitlement to an earlier effective date to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 memorandum decision, the Court vacated the Board's June 2014 decision and remanded the matter to the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court remanded this matter for further development.  The Court determined, inter alia, that the Board lacked jurisdiction over the Veteran's request for a revision of a December 1971 rating decision on the basis of clear and unmistakable error (CUE).  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc).  As such, that matter must be remanded to the AOJ for initial consideration.

Further, the Board finds that the Veteran's claim for an earlier effective date is inextricably intertwined with his CUE claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Indeed, CUE is another theory of entitlement to an earlier effective date.  See Huston v. Principi, 18 Vet. App. 395, 399 (2004).  Therefore, the Board defers adjudication of the earlier effective date issue pending the outcome of CUE issue.

Accordingly, the case is REMANDED for the following action:

1. Develop the CUE matter raised by the Veteran concerning the denial of service connection for tinnitus in December 1971.  

2. Thereafter, adjudicate the Veteran's claim of CUE in the December 1971 rating decision and readjudicate the claim of entitlement to an earlier effective date of an award of tinnitus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).

3. Thereafter, following either the expiration of the one-year period following notice of the rating decision adjudicating the CUE claim or the perfection of his appeal of that CUE claim (whichever comes first), return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

